Title: To Alexander Hamilton from John Dewhurst, 1 April 1794
From: Dewhurst, John
To: Hamilton, Alexander



London April 1st. 1794.
Sir

On the 2 Octr. last I took the liberty of recommending two honest industrious men to be employed at Patterson, in case of an open in their line.
I now take the liberty of writing you on the subject of White Calicoes, which were never better manufactured here then at present—they are of most excellent quality, and to be purchased from 8½d a 9½d ⅌ yard. Now Sir it appears to me that it must be a considerable time before they can be manufactured in America at any such prices; and that it will be most assuredly the interest of the establishment at Patterson to import them, provided the printing branch is intended to be brought to perfection, and which must be done before the Cotton manufactory can flourish much with you—but at present I do not think you have any persons amongst you that are so fully competent to it as might be wished—believe the Jordans of Germantown print as well as any, if not better, unless superior ones may have arrived since I left. What I now recommend is the importing a quantity of the different kinds of white Cloth from what I have above stated; and while they are at the present uncommon low prices and in order that the drawback may be received on the running yards, which is 1½d ⅌ yard if the cost does not exceed 18d ⅌ yd—can get it stamped so as to obtain said drawback, which may be discharged in the easiest manner possible for printing into any style of work with you, and which I shall point out if any thing is done. The drawback will reduce the price of the cloth in such a manner after paying all expences in importing it, as to stand in full as little money on your side the water, as even to the Printers here. If the concern shd. think proper, I will undertake to execute the business for them in the very best manner possible and engage to lay the Cloth down in America free of all the expences to them as at foot for 1½d ⅌ yd. or I will take the drawback instead. This is reducing it to a certainty, that the cloth will only stand them in the first cost, agreeably to the different sorts that may be purchased. Shoud any thing be wanted to be done here, in this, or any other line for the concern, I shoud be glad to have the honor of serving it, and feeling more on various accounts for the interest of the establishment at Patterson than a stranger can be supposed to do, entitles me a little I think to a preference, shoud anything be necessary to be transacted here, and which must be, if the establishment goes on, which I hope and trust it does. The only thing that will be wanted, by an act to be passed for that purpose to complete the business, and to enable any concern in America to come to market properly, will be the redrawing the duties paid on importation, on the Cloth design’d for printing with you, and on other materials that may be necessary to the different branches that may be carried on. This done, and the concern may come cheaper to market at a certainty then the importers with you can and as the duties now stand, and I see they are going to be still higher with you, which will be all in favor of what I have now suggested. If the duties on Cloth designed for printing can be redrawn, I am so confident it woud answer, that I woud find those here who woud join any private concern, and do all that was requisite here. Woud send such skilful hands over in the printing line, as shoud be fully competent to every thing that coud be wanted. I am certain you have them not yet. Shoud any property be sent to be laid out in anything I have recommended, or for any other purpose, I advise its being remitted to the London & Middlesex Bank, where after the rate of three per Cent ⅌ Annum will be allowed until the application of the money, and the same being at all times ready by being placed there, is preferable much to its being sent to any Merchant. They are next in point of capital to the Bank of England, and no other bank here allows any interest for money lodged in their hands. I can give security to any amount, for any thing that may be entrusted to my care at all times, be it in what it may, or on what account, either of a public or private nature. I have opened an Agency Office for the sale of the Funds and Lands of the United States, different to any thing yet attempted here, at No 17 Norfolk Street Strand, where I reside, and where I have conveniences for all kinds of mercantile business, and where any thing directed for me will come regularly to hand. Not doubting but in the course of a very little time, the purchasing American lands will become a considerable business here; give me leave to mention, that on that account, and to remove all obstacles, a general act shoud be passed with you, allowing all foreigners not residing in the United States to hold Lands in any part of them. At present believe that is not allowed in any State but Pennsylvania. This circumstance has prevented many from purchasing—hope the difficulty will be removed, & soon.
Having done for the present with the Cotton branch, I take the liberty of suggesting, that I consider the Earthen ware manufactory (particularly the Black quart Bottle part of it) as well deserving attention with you; and for this plain reason, that what causes the price of earthen ware to be what it is, is the enormous freight it pays, and which if nearly saved by a manufactory of it, woud be a prodigious great profit, for in fact it is almost all freight, the first cost being small in comparison. These are the kind of manufactorys I think, that must be considered as eligible for America as any. The quantity of black bottles used with you is great, and the manufactory of that article coud be established in any part of the United States—particularly wd. do well in Penn: Jersey, or New York State, being near market. The principal article used in this manufactory is kelp, or kelk, a sea weed gathered of the rocks. If anything favorable shoud arise to those concerned from what I have now suggested, shall feel great satisfaction in hearing it, and remain
Sir   Yr. obliged and mo: Obt. hble st.

John Dewhurst
Charges to be pd. by J DPrinting or Stamping hereFreight and InsuranceCommission and other sundry charges


PS.   Perhaps you will imagine, that what I mentioned in my letter of the 2 Octr., respecting the paying the interest here on your funds, is not for the good of the Country—otherways I take the liberty of recommending the London & Middlesex Bank as the most proper House for that purpose, and woud be glad to undertake it.
Doctor Priestly embarks this week on board the Sansom for New York, with several other persons of property. Many more are leaving this country very soon, and persons of good property. Our despotic rulers are in for another Campaign against France, in which I hope and trust they will not succeed. When leather headed John Bull will be tired of being gull’d, and paying for all, tis impossible to say. He has been at it for a century past. I beg pardon for the expression of leather headed, but I cannot afford him a better name.
